Me. Chief Justice Quiñones,
after making the above statement of facts, delivered the following opinion of the court: »
According to article 1718 of the Law of Civil Procedure, in an appeal in cassation for violation of law, the paragraph of article 1690 of aforesaid code upon which the appeal is *453based shall be stated, and the law or legal doctrine alleged to have been violated shall be precisely and clearly 'cited, as well as the manner in which the violation occurred, and the appeal taken by Emilio Montilla not being in conformity with said provisions, inasmuch as he fails to cite with the precision required by said article, the law or laws that are supposed to have been violated, and to state clearly the manner in which said violations occurred, aforesaid appeal cannot be decided.
We adjudge that we should declare, and do declare, that the appeal in cassation for violation of law, taken by Emilio Montilla, cannot be considered, and impose upon him the costs. This decision is ordered to be communicated to the District Court of San Juan for compliance herewith, and the original records herein returned to the said court.
Messrs. Associate Justices Hernández, Figueras, Sulzba-cher and MacLeary, concurring.